People v Rolle (2022 NY Slip Op 01467)





People v Rolle


2022 NY Slip Op 01467


Decided on March 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
DEBORAH A. DOWLING, JJ.


1999-03368
 (Ind. No. 2983/96)

[*1]The People of the State of New York, respondent,
vTyrone Rolle, appellant.


Tyrone Rolle, Comstock, NY, appellant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Hannah X. Scotti of counsel), for respondent.
Leon H. Tracy, Jericho, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 23, 2004 (People v Rolle, 4 AD3d 542), affirming a judgment of the Supreme Court, Queens County, rendered March 29, 1999.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LASALLE, P.J., DILLON, CHAMBERS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court